259 P.3d 145 (2011)
171 Wash.2d 1027
ST. JOSEPH GENERAL HOSPITAL, Respondent,
v.
STATE OF WASHINGTON, DPARTMENT OF REVNUE, Petitioner.
No. 85611-7.
Supreme Court of Washington.
June 10, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, *146 Owens, J.M. Johnson and Wiggins, considered at its June 7, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of Supreme Court No. 84101-2, Washington Imaging Services, LLC, v. Washington State Department of Revenue.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE